Citation Nr: 0713017	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-24 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to August 1942 and the Regular Philippine Army 
from January 1945 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
ischemic heart disease, evaluated as 100 percent disabling; 
post-traumatic arthritis of the right shoulder, evaluated as 
10 percent disabling; and hypertension, evaluated as 10 
percent disabling.

2.  The veteran's service-connected disabilities have not 
rendered him so helpless as to be unable to care for himself, 
protect himself from the hazards incident to his environment 
or attend to the needs of nature; nor do they prevent him 
from leaving his home.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or upon housebound status have not been met.  38 
U.S.C.A. §§ 1114(l), (s) (West Supp. 2002); 38 C.F.R. §§ 
3.350, 3.352 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2004, after the enactment of the VCAA.  A letter dated in 
July 2004, prior to adjudication of the veteran's claim, 
explained the evidence necessary to support the claim.  It 
invited the veteran to submit evidence that his service-
connected disabilities had become worse.  The evidence of 
record was discussed, and the veteran was apprised of the 
assistance VA would provide in obtaining evidence.  The 
veteran was told that a VA examination might be scheduled and 
that failure to report might be detrimental to his claim.

The Board finds the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

Moreover, identified treatment records have been associated 
with the record.  The veteran has been afforded VA 
examinations.  Although additional examinations were 
scheduled, the veteran indicated in May 2005 that he was 
unable to report for such examinations and asked that his 
claim be adjudicated.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service- 
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.352(i).

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In his June 2004 claim, the veteran indicated that he was 
bedridden, helpless, and physically incapacitated, and that 
he required care and assistance on a regular basis.  He also 
stated that he was frequently hospitalized for his service-
connected disabilities.  

VA examinations were carried out in July 2004.  On orthopedic 
examination, the examiner indicated that the veteran had pain 
in his right shoulder with lack of endurance.  He also noted 
knee pain with stiffness and giving way, as well as lack of 
endurance.  He indicated that repetitive  movement and 
weightbearing precipitated pain, and that there was 
limitation of motion due to pain.  The veteran was noted to 
use both a wheelchair and cane.  The examiner determined that 
there was moderate interference with the veteran's daily 
activities.  Physical examination revealed stiffness and 
crepitation, as well as limitation of motion due to pain.  
Diagnoses were degenerative arthritis of the knees and 
degenerative joint disease of the right shoulder.  The 
examiner opined that the veteran's knee condition rendered 
him housebound and in need of assistance when performing 
activities of daily living.  He stated that the right 
shoulder was a minor contributing factor to the housebound 
status.

A heart examination was also conducted in July 2004.  The 
veteran reported chest pain at least four times per week, 
even at rest.  He denied hospitalization for the cardiac 
condition in the previous year.  The examiner noted that the 
veteran had easy fatigability when walking for greater than 
five meters and that the veteran was unable to climb stairs 
due to knee pain and weakness.  He concluded that a stress 
test was contraindicated due to the veteran's knee pain and 
his age.  He determined that the heart condition created 
moderate interference with the veteran's daily activities.  
He concluded that the service-connected heart disease was 
contributory to the veteran's helpless status.

An aid and attendance examination was also performed in July 
2004.  The veteran was assisted by his grandson and presented 
in a wheelchair.  The examiner noted that the veteran was 
neither hospitalized nor permanently bedridden.  His best 
corrected vision was not 5/200 or worse.  The examiner 
indicated that the veteran was capable of managing his 
financial affairs.  He noted that the veteran had occasional 
chest pain, dizziness affecting ambulation, arthritis of the 
knees, memory lapses, and shoulder pain.  He indicated that 
the veteran used a cane at home.  He also noted that the 
veteran was able to feed himself but required assistance 
bathing and changing his clothes due to his knee and shoulder 
pain.  The veteran reported that he sat in a chair most of 
the day and watched television at times, and left his home 
premises at least once per month to go to the bank.  Physical 
examination revealed that the veteran was alert and in no 
distress.  He was oriented.  His build was medium and his 
posture was erect.  He walked with a limp on the right due to 
knee pain.  He had good arm and grip strength, good 
coordination, and upper extremity function that made him 
capable of self feeding.  The examiner noted that the veteran 
did need occasional assistance with other activities 
requiring arm use.  He indicated that the veteran was unable 
to balance properly due to knee pain and that he had poor 
lower extremity coordination.  His balance was poor and 
propulsion slow.  Diagnoses were arteriosclerotic heart 
disease, osteoarthritis of multiple joints, post-traumatic 
arthritis of the right shoulder, and cataracts.  The examiner 
opined that the veteran's housebound status was mainly due to 
knee pain, which rendered him in need of assistance when 
performing activities of daily living.

In a November 2004 statement, the veteran asserted that he 
was regularly hospitalized for his service-connected 
conditions and that the was permanently bedridden.  

In May 2005, the veteran's daughter-in-law related that the 
veteran was unable to report for a scheduled examination 
because he was in a very weak condition.  She asked that the 
veteran's claim be adjudicated based on the evidence of 
record.  The veteran's thumb mark appears on that letter.

Upon careful review of the record, the Board concludes that 
special monthly compensation is not warranted.  The evidence 
demonstrates that the service-connected disabilities alone 
have not rendered the veteran housebound or in need of the 
regular aid and attendance of another person.  In this 
regard, the Board notes that the veteran suffers from a 
variety of physical ailments in addition to his service 
connected ischemic heart disease, hypertension, and right 
shoulder arthritis, and that those disabilities have also 
contributed to his need for assistance.  In fact, the VA 
examiner essentially concluded that the veteran's bilateral 
knee problems were the main contributor to his housebound 
status.

There is evidence that the veteran receives assistance from 
members of his family.  However, there is no evidence that 
the veteran is dependent on family members to actually feed 
him, or attend to his personal hygiene.  In fact, VA 
examination reports indicate that the veteran can ambulate 
and feed himself, and that assistance with activities such as 
grooming, bathing, and dressing was required generally due to 
nonservice-connected disabilities.  The veteran is not so 
incapacitated by his service-connected disabilities that he 
requires care and assistance on a regular basis to protect 
him from the hazards of dangers incident to his daily 
environment.  The veteran is not permanently bedridden.  
Although the veteran claims that he is housebound, is noted 
to have the ability to travel beyond the premises of his 
home.  

Essentially, the evidence establishes that the veteran's 
service-connected disabilities do not cause him to be so 
helpless as to require regular aid an attendance of another 
person or have rendered him housebound. 

Accordingly, the Board concludes that the criteria for the 
award of special monthly compensation benefits based on a 
need for regular aid and attendance or being housebound have 
not been met.

As the preponderance of the evidence is against the veteran's 
claim for special monthly compensation based on the need for 
the regular aid and attendance of another person or being 
housebound, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound 
is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


